Exhibit 2.1 Confidential Treatment Requested Portions of this Exhibit marked as [***] have been omitted pursuant to a request for confidential treatment and have been filed separately with the Securities and Exchange Commission. STOCK PURCHASE AGREEMENT between Lithia Motors, Inc. and DCH Auto Group (USA) Limited, dated as of June14, 2014 TABLE OF CONTENTS Page SECTION 1 PURCHASE AND SALE 2 Purchase and Sale 2 Purchase Price 2 Closing 5 SECTION 2 REPRESENTATIONS AND WARRANTIES OF SELLER 5 Organization and Authority of Seller 6 Organization, Authority and Qualification of the Company 6 Capitalization 6 Subsidiaries 7 No Conflicts; Consents 8 Financial Statements 8 Undisclosed Liabilities 9 Absence of Certain Changes, Events and Conditions 10 Material Contracts 11 Title to Assets; Real Property 13 Intellectual Property 15 Inventory 16 Accounts Receivable 16 Customers, Manufacturers and Suppliers 17 Insurance 18 Legal Proceedings; Governmental Orders 19 Compliance with Laws; Permits 19 Environmental Matters 20 Employee Benefit Matters 21 Employment Matters 25 Taxes 26 Books and Records 29 Brokers 29 Product Warranties and Service and Maintenance Programs 29 Rights of First Refusal 30 No Other Representations and Warranties 30 SECTION 3 REPRESENTATIONS AND WARRANTIES OF BUYER 30 Organization and Authority of Buyer 30 Buyer Shares 31 No Conflicts; Consents 31 Buyer SEC Reports; Financial Statements 32 i TABLE OF CONTENTS (continued) Page Absence of Certain Changes, Events and Conditions 32 Investment Purpose 32 Brokers 32 Financing 33 Legal Proceedings 33 No Other Representations and Warranties 33 SECTION 4 COVENANTS OF SELLER 33 Conduct of Business Prior to the Closing 33 Access to Information 37 No Solicitation of Other Bids 37 Notice of Certain Events 38 Resignations 39 Confidentiality 39 Non-Competition; Non-Solicitation 39 Governmental Approvals and Consents 41 [Reserved] 43 Books and Records 43 Closing Conditions 43 Public Announcements 43 Cooperation with Financing 44 Real Property Spreadsheet 44 Further Assurances 44 Other Matters 44 SECTION 5 COVENANTS OF BUYER 44 Financing 44 Governmental Approvals and Consents 45 Closing Conditions 46 Public Announcements 47 Manufacturer Consent 47 Books and Records 47 Further Assurances 48 SECTION 6 CONDITIONS TO CLOSING 48 Conditions to Obligations of Buyer 48 Conditions to Obligations of Seller 51 ii TABLE OF CONTENTS (contined) Page SECTION 7 TAX MATTERS 53 Tax Covenants 53 Termination of Existing Tax Sharing Agreements 53 Tax Indemnification 54 Straddle Period 54 Contests 54 Cooperation and Exchange of Information 55 Tax Treatment of Indemnification Payments 55 Survival 55 Overlap 55 SECTION 8 INDEMNIFICATION AND ESCROW 55 Survival 55 Indemnification by Seller 56 Indemnification by Buyer 57 Certain Limitations 57 Indemnification Procedures 58 Payments 60 Tax Treatment of Indemnification Payments 61 Duty to Mitigate 61 Exclusive Remedies 61 SECTION 9 TERMINATION 62 Termination 62 Effect of Termination 63 SECTION 10 MISCELLANEOUS 63 Expenses 63 Notices 63 Interpretation 64 Headings 64 Severability 64 Entire Agreement 65 Successors and Assigns 65 No Third-Party Beneficiaries 65 Amendment and Modification; Waiver 65 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 65 iii TABLE OF CONTENTS (contined) Page Specific Performance 66 Liquidated Damages 66 Disclosure Schedules 67 Resolution of Disputes Regarding Initial Acquisition Balance Sheet or Closing Statement (Including Final Acquisition Balance Sheet) 67 Withholding Tax 68 Tax Treatment of Payments and Adjustments 68 Counterparts 68 iv STOCK PURCHASE AGREEMENT Dated: June14, 2014 Between: Lithia Motors, Inc., an Oregon corporation 150 N. Bartlett Medford, Oregon 97501 Facsimile: 541.770.7172 Attn: Bryan B. DeBoer “Buyer” And: DCH Auto Group (USA) Limited, a British Virgin Islands corporation Omar Hodge Building, 2nd Floor Wickham’s Cay, Road Town, Tortola, British Virgin Islands Facsimile: 732-727-8373 Attn: Mr.Shau-wai Lam “Seller” Terms used in this Stock Purchase Agreement ( “Agreement” ) are defined where they are first used or in Appendix I . A.DCH Auto Group (USA) Inc., a Delaware corporation (the “Company” ), and its Subsidiaries own car dealerships that own and sell New Cars, Used Cars and Parts and provide maintenance and repair and other services in New York, New Jersey and California. B.The authorized capital stock of the Company consists of 2,500,000 shares of common stock, par value $0.0001 per share ( “Common Stock” ), of which, as of the date of this Agreement, 2,432,612 shares are issued and outstanding (the “Company Shares” ). C.As of the date of this Agreement, the ESOP Trustee holds 132,622.44 Company Shares (of which 7639.53 remain unallocated)(the “ESOP Shares” ), and the Company intends to redeem from the ESOP Trustee the ESOP Shares for a price to be agreed to between the Company and the ESOP Trustee (the “ESOP Payment” ). D.Mr.Shau-wai Lam owns 58,800 Company Shares (the “Lam Shares” ), and the Company intends to redeem from Mr.Lam, and Mr.Lam intends to sell to the Company, the Lam shares pursuant to a Stock Redemption Agreement to be entered into between Mr.Lam and the Company on or after the date hereof (the “Lam Stock Redemption Agreement” ) for an aggregate price of $[***]1 (the “Lam Stock Price” ). 1 The portion marked with [***] has been omitted and filed with the Securities and Exchange Commission pursuant to a request for confidential treatment. E.Seller owns 2,241,200 Company Shares (the “Shares” ) and Seller wishes to sell to Buyer, and Buyer wishes to purchase from Seller, the Shares, subject to the terms and conditions set forth herein. In consideration of the mutual covenants and agreements hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows. SECTION 1 PURCHASE AND SALE Purchase and Sale. Subject to the terms and conditions set forth herein, at the Closing, Seller shall sell to Buyer, and Buyer shall purchase from Seller, the Shares , free and clear of all Encumbrances, for the consideration specified in Section1.02 . Purchase Price. The purchase price for the Shares (the “
